Name: Commission Regulation (EC) NoÃ 630/2006 of 24 April 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 25.4.2006 EN Official Journal of the European Union L 111/1 COMMISSION REGULATION (EC) No 630/2006 of 24 April 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 25 April 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 April 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 24 April 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 116,6 204 57,2 212 139,0 624 138,6 999 112,9 0707 00 05 052 123,5 204 47,4 628 147,3 999 106,1 0709 10 00 624 119,2 999 119,2 0709 90 70 052 128,6 204 46,2 999 87,4 0805 10 20 052 67,5 204 33,7 212 52,7 220 42,7 624 66,6 999 52,6 0805 50 10 052 43,0 624 56,8 999 49,9 0808 10 80 388 89,8 400 122,8 404 77,2 508 77,7 512 80,4 524 86,0 528 84,8 720 81,2 804 113,9 999 90,4 0808 20 50 052 75,0 388 86,9 512 85,0 528 72,2 720 91,3 999 82,1 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.